             Case 3:21-cv-00964-L-JLB Document 5 Filed 07/23/21 PageID.24 Page 1 of 3



 1   Rea Stelmach, 296671
     (213)226-6922
 2   Silverman Theologou, LLP
 3
     11630 Chayote St., Suite 3
     Los Angeles, CA 90049
 4   Representing: Plaintiff                                             File No. 71275

 5

 6

 7

 8                                     United States District Court, Southern District of California

 9
                                               Southern District of California - District - San Diego
10

11

12   Rexel USA, Inc.
                                                               )              Case No. 21-CV-0964-L-JLB
13                                                             )
                        Plaintiff/Petitioner
                                                               )              Proof of Service of:
14                                                             )
                               vs.                             )                  Complaint, Civil Case Cover Sheet, Summons
15                                                             )
                                                               )
16   Souza Construction, Inc., et al                           )
                                                               )
17                                                             )
                       Defendant/Respondent                    )
18                                                             )
                                                                               Service on:
19                                                                                Souza Construction, Inc., a California Corporation
20

21
                                                                                    Hearing Date:
22
                                                                                    Hearing Time:
23
                                                                                    Div/Dept:
24

25

26

27

28




                                                           PROOF OF SERVICE

     OL# 16491712
                             Case 3:21-cv-00964-L-JLB Document 5 Filed 07/23/21
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address):
                                                                                   PageID.25 Page
                                                                           TELEPHONE NO.:
                                                                                                    2 of 3
                                                                                              FOR COURT USE ONLY

     Rea Stelmach, 296671                                                                                                (213)226-6922
     Silverman Theologou, LLP
     11630 Chayote St., Suite 3
     Los Angeles, CA 90049                                                                        Ref. No. or File No.

  ATTORNEY FOR (Name):          Plaintiff                                                                                       71275
  Insert name of court, judicial district or branch court, if any:

   United States District Court, Southern District of California
   333 West Broadway
   San Diego, CA 92101-8900
  PLAINTIFF:


  Rexel USA, Inc.
  DEFENDANT:


  Souza Construction, Inc., et al
                                                                      DATE:                                     TIME:              DEPT/DIV:   CASE NUMBER:

       PROOF OF SERVICE                                                                                                                            21-CV-0964-L-JLB

1. At the time of service I was a citizen of the United States, over 18 years of age and not a party to this action, and I served copies of:
                                                                                                                                                           BY FAX
 Complaint, Civil Case Cover Sheet, Summons




  2. Party Served:                                                   Souza Construction, Inc., a California Corporation




   3. Person Served:                                                 - Person Authorized to Accept Service of Process
    a. Left with:                                                    Angie Lasswell - Person In Charge Of Office

   4. Date & Time of Delivery:                                       06/28/2021            3:55PM

   5. Address, City and State:                                       586 S Farmersville Blvd
                                                                     Farmersville, CA 93223


  6. Manner of Service:                                              By leaving the copies with or in the presence of Angie Lasswell , (business) a person at least
                                                                     18 years of age apparently in charge of the office or usual place of business of the person
                                                                     served. I informed him/her of the general nature of the papers. I caused the copies to be
                                                                     mailed (if applicable). A declaration of mailing is attached.




Fee for Service: $ 143.25
                                                                                           I declare under penalty of perjury under the laws of the United States of
Registered California process server.                                                      America and the State of California that the foregoing is true and correct and
County: Fresno                                                                             that this declaration was executed on 07/02/2021 at Petaluma, California.
Registration No.: S201110000035
Expiration:
Herbie Thornton
One Legal - P-000618-Sonoma
1400 North McDowell Blvd, Ste 300
                                                                                     Signature:
Petaluma, CA 94954
                                                                                                                                   Herbie Thornton
415-491-0606
                                                                                                                                                    OL#:   16491712
                           Case 3:21-cv-00964-L-JLB Document 5 Filed 07/23/21
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address):
                                                                                  PageID.26 Page
                                                                         TELEPHONE NO.:
                                                                                                   3 of 3
                                                                                             FOR COURT USE ONLY

 Rea Stelmach, 296671                                                                                  (213)226-6922
 Silverman Theologou, LLP
 11630 Chayote St., Suite 3
 Los Angeles, CA 90049                                                          Ref. No. or File No.

ATTORNEY FOR (Name):
                               Plaintiff                                                                      71275
Insert name of court, judicial district or branch court, if any:

 United States District Court, Southern District of California
 333 West Broadway
 San Diego, CA 92101-8900
PLAINTIFF:


 Rexel USA, Inc.
DEFENDANT:


 Souza Construction, Inc., et al
                                                                   DATE:                      TIME:              DEPT/DIV:   CASE NUMBER:

 PROOF OF SERVICE BY MAIL
                                                                                                                                  21-CV-0964-L-JLB
                                                                                                                                     BY FAX
I am a citizen of the United States, over the age of 18 and not a party to the within action. My business address is 1400 N. McDowell Blvd,
Petaluma, CA 94954.
On 07/06/2021, after substituted service under section CCP 415.20(a) or 415.20(b) or FRCP 4(e)(2)(B) or FRCP 4(h)(1)(B) was made (if
applicable), I mailed copies of the:


   Complaint, Civil Case Cover Sheet, Summons




to the person to be served at the place where the copies were left by placing a true copy thereof enclosed in a sealed envelope,
with First Class postage thereon fully prepaid, in the United States Mail at Petaluma, California, addressed as follows:

   Souza Construction, Inc., a California Corporation


   586 S Farmersville Blvd
   Farmersville, CA 93223
I am readily familiar with the firm's practice for collection and processing of documents for mailing. Under that practice, it would be
deposited within the United States Postal Service, on that same day, with postage thereon fully prepaid, in the ordinary course of
business. I am aware that on motion of the party served, service is presumed invalid if postal cancellation date or postage meter
date is more than one (1) day after date of deposit for mailing in affidavit.




Fee for Service: $ 143.25

                                                                           I declare under penalty of perjury under the laws of the United States of
Travis Carpenter
                                                                           America and the State of California that the foregoing is true and correct
One Legal - P-000618-Sonoma                                                and that this declaration was executed on 07/0/2021 at Petaluma,
1400 North McDowell Blvd, Ste 300                                          California.
Petaluma, CA 94954


                                                                                                                       Travis Carpenter
                                                                                                                                       OL#:   16491712
